COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF ABATEMENT

Appellate case name:        Jared Patton Roark v. The State of Texas

Appellate case number:      01-19-00428-CR

Trial court case number:    C-1-CR-16-216594

Trial court:                County Court at Law No. 7 of Travis County

       The Clerk of the Court has examined the clerk’s record filed in this appeal and
found that the clerk’s record does not include a copy of the trial court’s certification of
appellant’s right of appeal. See TEX. R. APP. P. 25.2(a)(2), 34.5(a)(12). 37.1. An appeal
must be dismissed if a certification showing that the defendant has the right of appeal is
not part of the record. TEX. R. APP. P. 25.2(d); Dears v. State, 154 S.W.3d 610, 613 (Tex.
Crim. App. 2005). However, the Texas Rules of Appellate Procedure prohibit us from
dismissing an appeal based on the lack of a valid certification when we determine that an
appellant may have a right of appeal. See id. 25.2(f), 34.5(c)(2), 37.1, 44.4.
        Accordingly, we abate the appeal and remand the case to the trial court for the trial
court to prepare and execute a Certification of Appellant’s Right to Appeal that complies
with Texas Rule of Appellate Procedure 25.2(d). See TEX. R. APP. P. 25.2(d), 37.1, 44.4.
The trial court clerk is directed to file a supplemental clerk’s record containing the
certification of appellant’s right of appeal no later than 30 days from the date of this
order. See TEX. R. APP. P. 34.5(c)(2).
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket.
       It is so ORDERED.

Judge’s signature:_/s/ Russell Lloyd
                    Acting individually       Acting for the Court

Date: ___June 20, 2019__